Appellant was convicted in the District Court of Red River County, of fraudulently disposing of mortgaged property, and his punishment fixed at three years confinement in the penitentiary.
Upon his trial, a motion was made to quash the indictment, because of the fact that it charged no offense, and that the mortgage referred to was not set out either in haec verba, or in substance, and that no declaration of any specific indebtedness, such as could be recovered upon in a civil suit, appeared therein.
The charging part of the indictment is as follows:
"George Hardin, . . . did, then and there, unlawfully, with the intent to defraud H.C. Bailey, sell and dispose of certain personal property and movable property to Jack Stegall, to-wit:
One cream colored cow four years old, and one bay horse colt eight months, old, the said George Hardin having theretofore, to-wit: on the *Page 497 
20th day of February, 1919, executed and delivered to the said H.C. Bailey, a valid mortgage in writing upon the said above described property and which said mortgage was at the time of the said sale of said property, a valid, subsisting, unsatisfied mortgage upon said property, and was then owned and held by the said H.C. Bailey.
Against the peace and dignity of the State."
It will be observed that this indictment is in compliance with form No. 519, laid down by Mr. Willson, which has uniformly been upheld by this Court: Satchel v. State, 1 Texas Crim. App., 438; Robberson v. State, 3 Texas Crim. App., 502; Moye v. State, 9 Texas Crim. App., 88; Hardeman v. State, 16 Texas Crim. App., 1; Glass v. State, 23 Texas Crim. App., 426; Presley v. State, 24 Texas Crim. App., 494; Martin v. State, 28 Texas Crim. App., 365.
The gist of this offense is the fraudulent sale of the property, and any pleading of the mortgage is by way of inducement. Jones v. State, 35 Tex.Crim. Rep.; Haile v. State, 43 S.W. Rep., 999.
Appellant cites McElroy v. State, 150 S.W. Rep., 797, and relies upon that decision as authority for his attack upon the indictment. In that case, the indictment seems not to have followed any recognized form, and may be subject to criticism, because the substance of the mortgage was not set out, but in so far as the opinion indicates that it is necessary to allege the consideration for the mortgage, or the amount of the indebtedness secured by the same, or that it is necessary to set out the mortgage, that case is not in accord with nearly, if not quite all of our authorities, and is overruled. The allegation in the indictment in the instant case, that said mortgage is a valid, subsisting, and unsatisfied mortgage, sufficiently alleges that the same was for a consideration, and given to secure a debt. The Rudy case, 81 Tex.Crim. Rep., 195 S.W. Rep., 187, holds that the letter should be set out when the offense charged is sending an obscene letter. Its expressions are not to be held controlling insofar as same refer to indictments for disposing of mortgaged property.
Appellant has a bill of exceptions, setting forth his objection to the mortgage when the same was offered in evidence, which presents the same points as made in his motion to quash, which we have just disposed of, and it is not necessary to further notice that contention. Said bill of exceptions also contains an additional objection that there is a variance between the description of the property named in the mortgage, and said property as it is described in the indictment, said variance consisting of the fact that the mortgage names more property than is set out in the indictment. This is no variance. Martin v. State, 28 Texas Crim. App., 364; Jones v. State, 35 Tex. Crim. 569, 34 S.W. Rep., 631. Said bill of exceptions also presents the questions of a further variance, based on the fact that the indictment alleges a mortgage made and given to H.C. Bailey, while the instrument offered in evidence, was made and given to H.C. Bailey, Jr. The general rule in this State seems to be that the suffix "Jr.", or the suffix "Sr." form *Page 498 
no part of the name, and may be regarded as surplusage. Peters v. State, 69 Texas Crim Rep., 403, 154 S.W.R., 363; Wesley v. State, 45 Tex.Crim. Rep.; Windom v. State, 44 Tex. Crim. 519; Lassiter v. State, 35 Tex.Crim. Rep..
Appellant further contends that the case was not made out, because of the fact, as claimed, that he sold the property in the forenoon before giving the mortgage in the afternoon, of February 20, 1919. In other words, he contends that he gave no valid subsisting mortgage, because he had disposed of the property before the mortgage was given, and did not own same at the hour of the execution of said instrument. Appellant testified that he gave the mortgage to Mr. Bailey at three P.M., for $40, and that he had sold the property at nine A.M. the same day, to Jack Stegall for $95. Jack Stegall testified that on a date which he did not remember, but which was early in the spring of 1919, he purchased from appellant a cow, a colt, and three hogs. Will Pope testified that he wrote and witnessed a bill of sale from appellant to Jack Stegall, conveying a cow, a colt, and three shoats, but that he could not tell the date of the transaction further than that it was in the spring of 1919. No one corroborates appellant as to the date of the sale of the property to Stegall, or as to the fact that it was before the execution of the mortgage. The court below submitted this defensive theory to the jury, telling them that if appellant had sold the property before he executed the mortgage, they should find him not guilty. The weight of this testimony was for the jury, and perhaps they may not have found it difficult to refuse to believe the truth of this statement by one accused of a felony, whose sworn testimony, if true, would have shown him to be guilty merely of a misdemeanor. This disposes of all the matters presented on this appeal.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                       February 23, 1921.